

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER




This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”) is dated as of May 20, 2011, and is entered into between TOPPING
LIFT CAPITAL LLC, a Georgia limited liability company (together with its
successors and assigns, “Lender”), and VYSTAR CORPORATION, a Georgia corporation
(“Borrower”).


RECITALS:


WHEREAS, Borrower and Lender entered into that certain Loan and Security
Agreement dated as of March 11, 2011, as amended by that certain Forbearance
Agreement and First Amendment dated as of April 28, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Loan Agreement);


WHEREAS, Events of Default exist under (a) Section 8.2(a) of the Loan Agreement
as a result of Borrower’s failure to comply with Sections 6.2(a) and (b) of the
Loan Agreement for the calendar month ending March 31, 2011, (b) Section 8.2(a)
of the Loan Agreement as a result of Borrower’s failure to comply with Section
7.13(b) of the Loan Agreement for the calendar month ending March 31, 2011, and
(c) Section 8.2(a) of the Loan Agreement as a result of Borrower’s failure to
comply with Section 7.13(d) of the Loan Agreement for the calendar months ending
March 31, 2011 and April 30, 2011 (such Events of Default, the “Specified Events
of Default”), and Borrower has requested that Lender waive the Specified Events
of Default;


WHEREAS, Lender has agreed to waive the Specified Events of Default on the terms
and conditions provided herein; and


WHEREAS, Borrower has further requested that certain terms and conditions of the
Loan Agreement be amended, and Lender has agreed to the requested amendments on
the terms and conditions provided herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


SECTION 1.         WAIVER.  Lender hereby waives the Specified Events of
Default.
 
SECTION 2.         AMENDMENTS TO LOAN AGREEMENT.
 
2.1           Section 6.15 of the Loan Agreement, Additional Capital, is hereby
modified and amended by amending and restating such Section in its entirety as
follows:
 
“6.15           Additional Capital.  After the Closing Date, Borrower shall (a)
receive Net Cash Proceeds of the incurrence of Permitted Debt or the issuance of
common stock in the aggregate amount of at least $800,000 no later than May 31,
2011, and (b) deliver evidence reasonably satisfactory to Lender of such receipt
on the date thereof.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Section 7.13 of the Loan Agreement, Financial Covenants, is hereby
modified and amended by amending and restating clause (d) of such Section in its
entirety as follows:
 
“(d) Minimum Tangible Net Worth.  Permit Tangible Net Worth to be less than the
amount herein below specified as of the last day of each month so specified:


Calendar Month Ended
Amount
   
May 31, 2011
 ($1,220,000)
June 30, 2011
 ($1,310,000)
July 31, 2011
 ($1,350,000)
August 31, 2011
 ($1,265,000)
September 30, 2011
 ($1,195,000)
October 31, 2011
 ($1,090,000)
November 30, 2011
($960,000)
December 31, 2011
 ($840,000)
January 31, 2012
 ($725,000)
February 28, 2012
($530,000)
March 31, 2012
($370,000)
April 30, 2012
 ($225,000)
May 31, 2012
($5,000)
June 30, 2012
$230,000
July 31, 2012
$605,000
August 31, 2012
 $1,015,000”


2.3           Section 7.13 of the Loan Agreement, Financial Covenants, is hereby
further modified and amended by amending and restating clause (e) of such
Section in its entirety as follows:
 
“(e) Capital Expenditures.  Allow its Capital Expenditures to exceed the
following amounts set forth opposite the respective month ended, as calculated
on a cumulative basis from January 1 through and including December 31 of each
fiscal year of Borrower:


Calendar Month Ended
Amount
   
May 31, 2011
$51,100
June 30, 2011
$63,600
July 31, 2011
$76,100
August 31, 2011
$86,100
September 30, 2011
$98,600
October 31, 2011
$108,600
November 30, 2011
$131,100
December 31, 2011
$141,100
January 31, 2012
 $10,000
February 29, 2012
$20,000
March 31, 2012
$50,000
April 30, 2012
 $60,000
May 31, 2012
$70,000
June 30, 2012
$80,000
July 31, 2012
$91,000
August 31, 2012
$101,000”


 
2

--------------------------------------------------------------------------------

 
 
2.4           Exhibit A, Definitions, of the Loan Agreement is hereby modified
and amended by amending and restating the definition of “Capital Expenditures”
in its entirety as follows:
 
““Capital Expenditures” means, for any period, on a consolidated basis for
Borrower, the aggregate of all expenditures made by Borrower during such period
that, in conformity with GAAP, are required to be included in or reflected on
the consolidated balance sheet as a capital asset of Borrower, including (a)
investments made by Borrower in Intellectual Property, and (b) Capitalized Lease
Obligations of Borrower.”


SECTION 3.       REPRESENTATIONS AND WARRANTIES.  In addition to the continuing
representations and warranties heretofore made by Borrower to Lender pursuant to
the Loan Documents, Borrower hereby represents and warrants with and to Lender
as follows (which representations, warranties and covenants are continuing and
shall survive the execution and delivery of this Amendment and shall be
incorporated into and made a part of the Loan Documents):
 
3.1           other than the Specified Events of Default, no Event of Default
exists on the date of this Amendment;
 
3.2           Borrower has the power and has taken all necessary action,
corporate or otherwise, to authorize it to execute, deliver, and perform this
Amendment and to consummate the transactions contemplated hereby;
 
3.3           this Amendment has been duly executed and delivered by Borrower,
and is a legal, valid and binding obligation of Borrower, enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting the enforcement of creditor’s rights generally or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).  Borrower is not in violation in any respect of
(a) any term of the articles of incorporation, the bylaws or the other
organizational documents of Borrower or (b) any term in any material agreement
or other material instrument to which it is a party or by which it or any of its
property may be bound;
 
3.4           the execution, delivery, and performance of this Amendment and the
consummation of the transactions contemplated hereby do not and will not (a)
violate any applicable law, (b) conflict with, result in a breach of, or
constitute a default under the certificate of incorporation or by-laws of
Borrower or under any indenture, agreement, or other instrument to which
Borrower is a party or by which Borrower or any of its properties may be bound,
or (c) result in or require the creation or imposition of any Lien upon or with
Borrower.  Borrower is not in default under any agreement by which it is bound
in any material respect; and
 
3.5           Borrower has obtained all Necessary Authorizations, and all such
Necessary Authorizations are in full force and effect.  None of such Necessary
Authorizations is the subject of any pending or, to the best of Borrower’s
knowledge, threatened attack or revocation, by the grantor of the Necessary
Authorization. Borrower is not required to obtain any additional Necessary
Authorizations in connection with the execution, delivery, and performance of
this Amendment or the consummation of the transactions contemplated hereby.
 
SECTION 4.       BINDING EFFECT OF LOAN DOCUMENTS.  Borrower hereby
acknowledges, confirms and agrees that: (a) each of the Loan Documents to which
Borrower is a party has been duly executed and delivered to Lender by Borrower,
and each is in full force and effect as of the date hereof; and (b) the
agreements and obligations of Borrower contained in such Loan Documents to which
it is a party constitute the legal, valid and binding Obligations of Borrower,
and Borrower has no valid defense to the enforcement of such
Obligations.  Borrower expressly reaffirms its obligations under the Loan
Documents to which it is a party, free and clear of all defenses, offsets,
counterclaims and adjustments of any kind or nature.  Borrower agrees that it
shall not dispute the validity or enforceability of the Loan Agreement and other
Loan Documents or any of its obligations thereunder, or the validity,
perfection, priority, enforceability or extent of Lender’s Lien against any item
of Collateral.  Borrower has no knowledge of any challenge to Lender’s claims
arising under the Loan Documents, or to the effectiveness of the Loan Documents.
 
 
3

--------------------------------------------------------------------------------

 
SECTION 5.       RELEASE; COVENANT NOT TO SUE.
 
5.1         This Amendment is intended to be a further accommodation by Lender
to Borrower.  In consideration of all such accommodations, and acknowledging
that Lender will be specifically relying on the following provisions as a
material inducement in entering into this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower, on behalf of itself and its shareholders and
subsidiaries, successors and assigns, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Lender and its agents,
servants, employees, directors, officers, attorneys, accountants, consultants,
affiliates, representatives, receivers, trustees, subsidiaries, predecessors,
successors and assigns (collectively, the “Released Parties”) from any and all
demands, actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”),
whether arising in contract or in tort, and whether at law or in equity, whether
known or unknown, matured or contingent, liquidated or unliquidated, in any way
arising from, in connection with, or in any way concerning or relating to the
Loan Agreement, the other Loan Documents, or any dealings with any of the
Released Parties in connection with the transactions contemplated by such
documents or this Amendment from the beginning of the world to the time
immediately prior to the effectiveness of this Amendment. This release shall be
and remain in full force and effect notwithstanding the discovery by Borrower
after the date hereof (i) of any new or additional Claim against any Released
Party, (ii) of any new or additional facts in any way relating to the subject
matter of this release, (iii) that any fact relied upon by it was incorrect or
(iv) that any representation made by any Released Party was untrue or that any
Released Party concealed any fact, circumstance or claim relevant to Borrower’s
execution of this release; provided, however, this release shall not extend to
any Claims arising after the execution of this Amendment in connection with the
Loan Agreement and the other Loan Documents. Borrower acknowledges and agrees
that this release is intended to, and does, fully, finally and forever release
all matters described in this Section 5.1, notwithstanding the existence or
discovery of any such new or additional claims or facts, incorrect facts,
misunderstanding of law, misrepresentation or concealment.
 
5.2           Borrower hereby expressly waives and relinquishes any and all
rights under applicable law, including any federal or state statute, regulation,
rule or judicially-created laws or rules, which provide that a general release
does not extend to claims which the respective parties do not know or suspect to
exist in their favor at the time of executing this Amendment, which if known by
any of such parties must have materially affected such parties’ agreement to the
releases herein provided.
 
5.3           Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provision of such
release.
 
5.4           Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of the release set
forth above.
 
 
4

--------------------------------------------------------------------------------

 
5.5           Borrower, on behalf of itself and its shareholders, subsidiaries,
successors and assigns and its legal representatives, hereby absolutely,
unconditionally and irrevocably covenants and agrees with each Released Party
that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) any Released Party on the basis of any Claim released, remised and
discharged by Borrower pursuant to Section 5.1.  If Borrower violates the
foregoing covenant, Borrower agrees to pay, in addition to such other damages as
any Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by any Released Party as a result of such
violation.
 
5.6           Borrower agrees that the waiver and release set forth in this
Section 5 is an essential and material term of this Amendment and that the
agreements in this Section 5 are intended to be in full satisfaction of any
alleged injuries or damages to or of Borrower in connection with the
Claims.  Borrower represents and warrants that it has not purported to convey,
transfer or assign any right, title or interest in any Claim to any other person
or entity and that the foregoing constitutes a full and complete release of the
Claim.
 
SECTION 6.        MISCELLANEOUS.
 
6.1           Condition Precedent.  This Amendment shall become effective and be
deemed effective as of the date hereof upon receipt by Lender of counterparts of
this Amendment, duly executed and delivered by Borrower and Lender.
 
6.2           Expenses.  Borrower shall reimburse Lender, upon demand, for all
fees, costs and expenses (including attorneys’ fees and expenses) incurred by
Lender, or otherwise due and payable, in connection with this Amendment and the
transactions contemplated hereby, including such fees, costs and expenses
incurred in connection with the negotiation, drafting, implementation,
administration and enforcement of this Amendment and the other Loan Documents,
and the costs and expenses paid or incurred by Lender (including airfare, hotel,
and other travel expenses) to obtain any information in connection with, or
examine, any of the Collateral or Borrower’s assets, affairs, financial
condition and operations.
 
6.3           Reference to and Effect on the Loan Documents.  Upon the
effectiveness of this Amendment, on and after the date hereof, each reference in
the Loan Agreement to “this Amendment”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereunder,” “thereof” or words of like
import referring to the Loan Agreement, shall mean and be a reference to the
Loan Agreement as amended by Section 2.  To the extent of any conflict between
the terms of this Amendment and the Loan Agreement or any of the other Loan
Documents, the terms of this Amendment shall control.
 
6.4           Amendments.  No amendment or modification of any provision of this
Amendment shall be effective without the written agreement of Lender, and no
termination or waiver of any provision of this Amendment, or consent to any
departure by Borrower therefrom, shall in any event be effective without the
written concurrence of Lender.  Any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.
 
6.5           No Other Amendments or Waivers.  Except in connection with the
amendments and the waivers expressly set forth above, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Lender under the Loan Agreement or any of the other Loan
Documents, nor constitute a waiver of any provision of the Loan Agreement or any
of the other Loan Documents.  Except for the amendments set forth above, the
text of the Loan Agreement and all other Loan Documents shall remain unchanged
and in full force and effect.  This Amendment shall not constitute a
modification of the Loan Agreement or any of the other Loan Documents or a
course of dealing with Lender at variance with the Loan Agreement or the other
Loan Documents such as to require further notice by Lender to require strict
compliance with the terms of the Loan Agreement and the other Loan Documents in
the future, except as expressly set forth herein.  Borrower acknowledges and
expressly agrees that Lender reserves the right to, and does in fact, require
strict compliance with all terms and provisions of the Loan Agreement and the
other Loan Documents.
 
 
5

--------------------------------------------------------------------------------

 
6.6           Sole Benefit of Parties.  This Amendment is solely for the benefit
of the parties hereto and their respective successors and assigns, and no other
Person shall have any right, benefit or interest under or because of the
existence of this Amendment; provided, however, that each Released Party is an
express third party beneficiary hereof.
 
6.7           Time of the Essence.  Time is of the essence with respect to this
Amendment.
 
6.8           Section Titles. The section titles contained in this Amendment are
included for the sake of convenience only, shall be without substantive meaning
or content of any kind whatsoever, and are not a part of the agreement between
the parties.
 
6.9           No Waiver; Remedies.  No course of dealing between Borrower and
Lender and no delay or omission by Lender in exercising any right or remedy
under this Amendment or the other Loan Documents or with respect to any
Obligations shall operate as a waiver thereof or of any other right or remedy,
and no single or partial exercise thereof shall preclude any other or further
exercise thereof or the exercise of any other right or remedy.  All rights and
remedies of Lender are cumulative.
 
6.10           Successors and Assigns.  Lender and Borrower, as used herein,
shall include the successors or assigns of those parties, except that Borrower
shall not have the right to assign its rights hereunder or any interest herein.
 
6.11           Further Assurances.  From time to time, Borrower shall take such
action and execute and deliver to Lender such additional documents, instruments,
certificates and agreements as Lender may request to effectuate the purposes of
this Amendment and the other Loan Documents.
 
6.12           Severability.  The provisions of this Amendment are independent
of and separable from each other, and no such provision shall be affected or
rendered invalid or unenforceable by virtue of the fact that for any reason any
other such provision may be invalid or unenforceable in whole or in part.  If
any provision of this Amendment is prohibited or unenforceable in any
jurisdiction, such provision shall be ineffective in such jurisdiction only to
the extent of such provision or unenforceability, and such prohibition or
unenforceability shall not invalidate the balance of such provision to the
extent it is not prohibited or unenforceable nor render prohibited or
unenforceable such provision in any other jurisdiction.
 
6.13           Entire Agreement.  This Amendment and the other Loan Documents
constitute the entire agreement and understanding between the parties hereto
with respect to the transactions contemplated hereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions.
 
6.14           Reviewed by Attorneys.  Borrower represents and warrants that it
(a) understands fully the terms of this Amendment and the consequences of the
execution and delivery hereof, (b) has been afforded an opportunity to have this
Amendment reviewed by, and to discuss the same with, such attorneys and other
persons as Borrower may wish, (c) has exercised independent judgment with
respect to this Amendment and the other Loan Documents, (d) has not relied on
Lender or on Lender’s counsel for any advice with respect to this Amendment or
the other Loan Documents and (e) has entered into this Amendment of its own free
will and accord and without threat, duress or other coercion of any kind by any
person.  Borrower acknowledges and agrees that this Amendment shall not be
construed more favorably in favor of Borrower, on the one hand, or Lender, on
the other hand, based upon which party drafted the same, it being acknowledged
that Lender and Borrower contributed substantially to the negotiation and
preparation of this Amendment.
 
 
6

--------------------------------------------------------------------------------

 
6.15           APPLICABLE LAW.  THIS AMENDMENT, AND THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.
 
6.16           WAIVER OF BOND.  BORROWER WAIVES THE POSTING OF ANY BOND
OTHERWISE REQUIRED OF LENDER IN CONNECTION WITH ANY JUDICIAL PROCESS OR
PROCEEDING OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
LENDER OR TO ENFORCE BY SPECIFIC PERFORMANCE, ANY TEMPORARY RESTRAINING ORDER,
PRELIMINARY OR PERMANENT INJUNCTION, OR THIS AMENDMENT.
 
6.17           Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.  In proving this
Amendment in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by other electronic transmission shall be deemed an original
signature hereto.
 
6.18           Loan Document; Jury Trial Waiver; Judicial Reference
Provision.  This Amendment shall be deemed a Loan Document for all purposes. The
terms and provisions of Sections 11.1 (Governing Law; Consent to Forum) and 11.2
(Waiver of Certain Rights) of the Loan Agreement are incorporated by reference
herein as if fully set forth herein.
 
6.19           Construction.  Any pronoun used shall be deemed to cover all
genders.  References in this Amendment to “Sections” shall be to Sections of or
to this Amendment unless otherwise specifically provided. All references in this
Amendment to (a) statutes shall include all amendments of same and implementing
regulations and any successor statutes and regulations, (b) any instrument or
agreement (including any of the Loan Documents) shall include any and all
modifications and supplements thereto and any and all restatements, extensions
or renewals thereof to the extent such modifications, supplements, restatements,
extensions or renewals of any such documents are permitted by the terms thereof,
(c) any Person shall mean and include the successors and permitted assigns of
such Person, (d) “including” shall be understood to mean “including, without
limitation” or (e) the time of day shall mean the time of day on the day in
question in Atlanta, Georgia, unless otherwise expressly provided in this
Amendment.  Unless the context of this Amendment or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.”  The words “hereof”, “herein”, “hereby”, “hereunder”, and similar
terms in this Amendment or any other Loan Document refer to this Amendment as a
whole and not to any particular provision of this Amendment.  Whenever in any
provision of this Amendment Lender is authorized to take or decline to take any
action (including making any determination) in the exercise of its “discretion”,
such provision shall be understood to mean that Lender may take or refrain to
take such action in its sole and absolute discretion.
 


[Remainder of page intentionally left blank.]


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first set forth above, by their respective duly authorized
officers.



 
LENDER:
     
TOPPING LIFT CAPITAL LLC
 
 
By: ___________________________________________
       Thomas L. Minick, Managing Member
 
 
 
BORROWER:
     
VYSTAR CORPORATION
 
 
By: ___________________________________________
       William R. Doyle, Chairman, President and
       CEO
 

 
 
 

 
Second Amendment to Loan and Security Agreement and Waiver
 

--------------------------------------------------------------------------------

 